FRItz, J.
{concurring). Although I concur in the ultimate conclusion affirming the judgment, I do not agree with the statement in the opinion filed for the court, that it must be held that the respondent, A. J. Conroy, was the “keeper” of the dog at the time of the happening of the accident, which caused plaintiff’s injury. That occurred in a public park to which the respondent’s daughter, who owned the dog, had taken it from the respondent’s premises, and *559thereby terminated, for the time being, his custody and domination, in the exercise of her superior right to the exclusive possession and control of the dog. Under those circumstances the following propositions were applicable:
“Where the keeper is not the owner, it may be assumed, as a general proposition, that the dominion or authority of the keeper over the dog is a limited one, subject to be terminated at any time by the owner. In the absence of special circumstances, the owner may terminate the dominion of the keeper over the dog at any time and remove the dog from the custody of the keeper. The moment that is done, the dual authority theretofore exercised over the dog by the owner and the keeper is merged in the owner, and at that very moment the keeper’s rights and responsibilities concerning the dog are at an end.” Janssen v. Voss, 189 Wis. 222, 224, 207 N. W. 279.
Therefore, in the case at bar, as was held in the Janssen Case, when the owner personally took exclusive possession, custody, and control of her dog, she thereby ipso facto and instanter became, in fact and in law, its sole keeper for the time being; and the parent’s custody and liability for its conduct ceased immediately. That rule should be deemed particularly applicable when the accident occurred at a place to which the owner had taken her dog, and in respect to which there existed no duty or responsibility on the part of the person from whom recovery is sought for the dog’s misconduct.
The following opinion was filed February 9, 1937: